THE THIRTEENTH COURT OF APPEALS

                                      13-14-00239-CV


                                  Ex Parte Jerry Hartfield


                                    On Appeal from the
                     130th District Court of Matagorda County, Texas
                                Trial Cause No. 13-E-0325


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates the portion of the trial court’s April 17, 2014 order denying the petition

for writ of habeas corpus under article 11.08 and dismisses the appeal. The Court

orders the portion of the trial court’s April 17, 2014 order denying the petition for writ of

habeas corpus under article 11.08 VACATED and the appeal DISMISSED. Costs of the

appeal are adjudged against appellant although he is exempt from payment due to his

inability to pay costs.

       We further order this decision certified below for observance.

August 14, 2014